DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 8,708,750).
Regarding claim 1, Ho discloses an interface (fig. 1 - 3) comprising: a frame 5 having two pairs of opposing sides forming a front face (faces forward in fig. 3), a rear face (faces backward in fig. 3), an opening 7 between the front face and the rear face, and a plurality of identical slots 71, 72 facing the opening and spaced along each side in one of the two pairs of opposing sides; a first pass-through insert 12 secured in a first pair of the slots 71 in the frame, the first pass-through insert having a housing 1, 12 and a plurality of a first type of contact 2  in the housing, the first pass-through insert being secured in the frame; a second pass-through insert 13 secured in a second pair of the slots 72 in the frame, the second pass-through insert having a housing 1, 13 and a plurality of a second type of contact 3 in the housing, the second type of contact being secured in the frame, wherein the second type of contact is different than the first type of contact (fig. 1 - 8).
Regarding claim 2, Ho discloses the first pass-through insert is secured in one of the plurality of slots in the frame (fig. 1 - 3).
Regarding claim 3, Ho discloses the first type of contact comprises one of a signal contact and a high-speed data contact (fig. 1 - 3).
Regarding claim 4, Ho discloses the second pass-through contact is secured in a plurality of the plurality of slots in the frame (fig. 1 - 3).
Regarding claim 5, Ho discloses a first contact set 20 having a first end 21 connected to the first pass-through insert and a second end 22 adapted to connect to a printed circuit board (not shown); and 2a second contact set 30 having a first end 31 connected to the second pass-through insert and a second end 32 adapted to connect to the printed circuit board (not shown).
Regarding claim 6, Ho discloses an interface (fig. 1 - 3) comprising: a test adapter assembly 100 comprising: a test adapter frame 5 having first and second pairs of opposing sides forming a front face 51, a rear face 52, an opening 7 between the front face and the rear face, and a plurality of identical slots 71, 72 spaced along each side in the first pair of opposing sides in the test adapter frame and facing the opening in the test adapter frame; a plurality of first pass-through inserts 12, 13 secured in secured in a first pair of the slots in the test adapter frame, each the first pass-through insert 12 having a first housing 1, 12 and a plurality of a first type of contact 2 in the first housing, the plurality of first pass- through inserts being secured in the test adapter frame; and a plurality of second pass-through inserts 13 secured in a second pair of the slots in the test adapter frame, each the second pass-through insert having a second housing 1, 13 and a plurality of a second type of contact 3 in the second housing, the second type of contact being secured in the test adapter frame, wherein the second type of contact is different than the first type of contact (fig. 1); and a receiver assembly 81 comprising: a receiver frame (fig. 6, 7, not labeled) having third and fourth pairs of opposing sides forming a front face (fig. 6, 7, not labeled), a rear face (fig. 6, 7, not labeled), an opening between said front face and said rear face (fig. 6, 7, not labeled), and a plurality of identical slots (fig. 6, 7, not labeled) spaced along each side in the third pair of opposing sides and facing the opening in the receiver frame; 3a plurality of third pass-through inserts (related to contact set 20’) secured in a pair of third pair of the slots in the receiver frame, each the third pass-through insert having a third housing (fig. 6, 7, not labeled) and a plurality of a third type of contact (fig. 6, 7, not labeled) in the third housing, the third type of contact being adapted to connect to the first type of contact, the plurality of third pass-through inserts being secured in the receiver frame in positions corresponding to positions of the first pass-through inserts in the test adapter frame; and a plurality of fourth pass-through inserts (related to contact set 30’) secured in a fourth pair of the slots in the receiver frame, each the fourth pass-through insert having a fourth housing (fig. 6, 7, not labeled) and a plurality of a fourth type of contact (fig. 6, 7, not labeled)  in the fourth housing, the fourth type of contact being adapted to connect to the second type of contact and the plurality of fourth pass-through inserts being secured in the receiver frame in positions corresponding to positions of the second pass-through inserts in the test adapter frame (fig. 1-3, 6, 7).
Regarding claim 7, Ho discloses a first contact set 20 having a first end connected to one of the plurality of first pass-through inserts and a second end adapted to connect to a printed circuit board (not shown); and a second contact set 30 having a first end connected to one of the plurality of second pass- through inserts and a second end adapted to connect to the printed circuit board (fig. 1-3, 6, 7).
Regarding claim 8, Ho discloses the first type of contact comprises one of a signal contact and a high-speed data contact (fig. 1-3, 6, 7).
Regarding claim 9, Ho discloses the second type of contact comprises a power contact (fig. 1-3, 6, 7).
Regarding claim 10, Ho discloses the test adapter further comprises 4a plurality of fifth pass-through inserts 14 in the test adapter frame, each the fifth pass-through insert having a fifth housing 1, 14 and a plurality of a fifth type of contact 4 in the fifth housing, the fifth type of contact being secured in the test adapter frame, wherein the fifth type of contact is different than the first, second, third and fourth types of contacts (fig. 1-3, 6, 7).
Regarding claim 11, Ho discloses the receiver further comprises: a plurality of sixth pass-through inserts (related to contact set 40’) in the receiver frame, each the sixth pass-through insert having a sixth housing (fig. 6, 7, not labeled) and a plurality of a sixth type of contact (fig. 6, 7, not labeled) in the sixth housing, the sixth type of contact being adapted to connect to the fifth type of contact and the plurality of sixth pass-through inserts being secured in the receiver frame in positions corresponding to positions of the fifth pass-through inserts in the test adapter frame (fig. 1-3, 6, 7).
Regarding claim 12, Ho discloses an interface (fig. 1 - 3) comprising: a test adapter assembly 100 comprising: a test adapter frame 5 having two pairs of opposing sides forming a front face 51, a rear face 52, an opening 7 between the front face and the rear face, and a plurality of identical slots 71, 72 facing the opening and spaced along each side in one of the two pairs of opposing sides; a power pass-through insert 14 secured in a first pair of slots in the test adapter frame, the power pass-through insert having a housing 1, 14 and a plurality of power contacts 4 in the housing, the power pass-through insert being secured in the frame; 5a signal pass-through insert 12 secured in a second pair of slots 71 in the test adapter frame, the signal pass-through insert having a housing 1, 12 and a plurality of signal contacts 20 in the housing, the signal pass-through insert being secured in the test adapter frame (fig. 1 - 3).
Regarding claim 13, Ho discloses a high-speed data pass-through insert 13 in the test adapter frame, the high-speed data pass-through insert having a housing 1, 13 and a plurality of high-speed data contacts 3 in the housing, the high-speed data pass-through insert being secured in the test adapter frame (fig. 1-3).

Response to Arguments
Applicant's arguments filed on 06/01/2022 have been fully considered but they are not persuasive.
The applicant argues: “Items 71 and 72 in Ho are exactly what they are described to be: spaces. See, Ho, at col. 4, 11. 52-66. Those spaces 71 and 72 actually are defined in part by the inserts 12 and 13. Contrary to mating spaces 12 and 13 in Ho, the present claims require slots on opposing sides of the frame and inserts secured in slots on opposing sides of the frame. Nothing in Ho teaches or suggests such a system”.
The examiner respectfully disagrees. Ho (fig. 1 – 8) presented all the elements that could be interpreted according to formal language of claim 1. See mapping above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831